Citation Nr: 1127870	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for a low back disability.

The Veteran testified at an RO hearing in August 2008.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board for additional development in August 2009.  The Board subsequently denied the claim in May 2010.  In February 2011, the U.S. Court of Appeals for Veterans Claims (Court) remanded the case back to the Board pursuant to a Joint Motion for Remand filed by the parties.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA examination in November 2009 included diagnoses of multilevel, extensive degenerative discogenic and facet disease throughout the lumbar spine.  The examiner noted the Veteran's report of injuries during service, a February 1952 entry for treatment of back pain, and post-service private treatment and etiology opinions.  The examiner noted that there was only a single entry for back pain dated February 8, 1952, in the Veteran's service treatment records.  Recent treatment records noted reports of back pain starting again in 2005.  It was the examiner's opinion that it was unlikely the Veteran's current low back disability was related to military service.

Review of the Veteran's service treatment records reveals that there were two entries related to back pain.  In addition to the February 8 entry noted by the examiner, an additional entry dated February 12 shows the Veteran complained of a backache upon standing any length of time.  The treatment included oil of wintergreen and pain-relief medication.  This entry was not noted by the VA examiner in his opinion.

As the VA examiner's opinion was based on an incomplete history of the Veteran's back pain in service, the matter should be remanded for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims file should be forwarded to the examiner who conducted the November 2009 VA examination in this case for a supplemental opinion.  The examiner should review the claims file, and specifically review the Veteran's service treatment records, particularly the two entries generated in February 1952 relating to back pain.  The examiner should address the following questions:

(a) Whether it is at least as likely as not that the Veteran's current low back disability was incurred in or is otherwise related to service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If an opinion cannot be offered without resort to speculation, the examiner should state this, and provide an explanation as to why the opinion is speculative.

2.  If the November 2009 VA examiner is not available, then the claims folder should be forwarded to another suitably qualified examiner in the appropriate specialty to respond to the above inquiry.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



